Citation Nr: 9900663	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-02 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
herpes simplex, vitiligo, and acne.

3.  Entitlement to an evaluation in excess of 20 percent for 
ventral hernia with abdominal pain resulting from wire 
sutures prior to May 1, 1995.

4.  Entitlement to an evaluation in excess of 10 percent for 
ventral hernia with abdominal pain resulting from wire 
sutures after June 30, 1995.

5.  Entitlement to an increased (compensable) evaluation for 
low testosterone, based on non-functioning of remaining 
testicle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veterans final DD-214 shows active duty from March 1974 
to July 1976, with 8 years and 6 months of prior active 
service.  

This appeal arose from a March 1994 rating action, and notice 
of disagreement (NOD) in July 1994.

The veteran in July 1994, wrote that he was disagreeing with 
RO rating action of March 1994.  He also indicated he 
disagreed with the Board decision of July 1994, and then 
specifically set for those issues of disagreement.  He was 
informed by the RO, in the January 1995 SOC, that his 
disagreement with the Board determinations was not within the 
jurisdiction of the RO.  The Board notes that with the July 
1, 1994 Board decision, the veteran was provided with notice 
of his appellate rights but for whatever reason he did not 
pursue that specific course of action.   His July 1994 
statement does not allege clear and unmistakable error, nor 
does it appear to constitute a request for reconsideration of 
the July 1994 decision of the Board.  If the claimant wishes 
to request reconsideration, he must file his request in 
accordance with the provisions of 38 C.F.R. § 20.1001(b) with 
the Director, Administrative Service (014), Board of Veterans 
Appeals, 810 Vermont Avenue, N.W., Washington, D.C. 20420.  
If he wishes to file a claim of clear and unmistakable error, 
he must specifically raise such a claim. 

The veterans original NOD (January 1995) for the ventral 
hernia was prior to the reduction from 20 percent to 10 
percent (February 1995), and the Board therefore finds that 
this appeal involves two separate issues.

In October 1995 the veteran raised the issue of service 
connection for diarrhea and sensitive bowel syndrome 
secondary to radiation therapy.  Rating action in December 
1995 acknowledged diarrhea to be a symptom of the service-
connected chronic pancreatic insufficiency secondary to 
radiation therapy.  For rating purposes the disability was 
termed chronic pancreatic insufficiency secondary to 
radiation therapy, with diarrhea and steatorrhea.  The 10 
percent rating was continued.  In January 1996 the veteran 
filed a NOD with the assigned rating, and the veteran was 
provided a SSOC (supplemental statement of the case) on that 
issue in June 1996.  In a letter dated July 29, 1996, the 
veteran wrote that he agreed that the present condition met 
the 10 percent rating criteria, and the Board finds that this 
is sufficient for withdrawal of that issue under 38 C.F.R. 
§ 20.203 (1998).  However, in that same letter, the veteran 
raised the issue of a 30 percent rating for pancreatic 
insufficiency from 1986 to the fall of 1995.  He also 
requested a hearing on this matter before it was sent to 
the Board.  The RO, by letter dated in August 1996, informed 
the veteran of the finality of the rating action assigning 
the 10 percent evaluation in 1989, that his appeal for an 
increased rating was considered withdrawn and that a hearing 
requested on this issue would not be scheduled.  In a letter 
dated March 11, 1997, the RO informed the veteran that his 
requested hearing had been scheduled for April 28, 1997.  VA 
Form (VAF) 119, dated April 25, 1997 reported that by phone 
contact, the veteran no longer wished to have the April 28, 
1997 scheduled hearing, and would send in a letter to verify 
the cancellation.  While there does not appear to be any 
written verification from the veteran concerning cancellation 
of the hearing in file, the Board is satisfied that that the 
veteran withdrew his request for a hearing, and he has made 
no further request for a hearing.  

The appellant, in a letter dated in late July 1996, reported 
that while he agreed with the latest rating for Pancreatic 
Insufficiency, he disagreed with 10 percent evaluation from 
1986 to the fall of 1995.  This issue has not been developed 
for appeal and will not be considered by the Board at this 
time.  The ROs attention is directed to the claim for action 
deemed appropriate.  The Board does not find that the 
question of the separate rating for the pancreatic disability 
is inextricably intertwined with any issue on appeal.

The claim relating to the testosterone level in the left 
testicle, based on the SOC and the veterans claim, has been 
characterized as shown above, and is the subject of a remand 
contained herein.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in not finding that 
the evidence of record support increased evaluations for his 
service connected ventral hernia, multiple skin disorders, 
and hypertension.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 4 
volumes of claims files.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against an increased evaluation for 
ventral hernia with abdominal pain; herpes simplex, vitiligo, 
and acne; and hypertension.  



FINDINGS OF FACT

1.  The service-connected post-operative ventral hernia with 
abdominal pain related to wire sutures, prior to May 1, 1995, 
was principally manifest by subjective complaints of pain and 
discomfort, not accompanied by objective evidence of 
tenderness and pain, and symptomatic pre-operative ventral 
hernia supportable by a belt.

2.  The service-connected post-operative ventral hernia with 
abdominal pain, after May 1, 1995, is principally manifest by 
subjective complaints of pain and discomfort, without hernia 
recurrence, or other objective evidence of disability.

3.  The service-connected herpes simplex, vitiligo, and acne 
are manifested by acne with testosterone injections, treated 
with medication; a patch of vitiligo in the left axilla with 
intermittent pruritus, treated with medication; and reported 
recurrence of herpes simplex in the genital area, controlled 
with medication.

4.  The multiple skin disorders, overall, are not productive 
of constant itching, extensive lesions or marked 
disfigurement.

5.  The service-connected hypertension is controlled with 
medication, there are no definite symptoms, the diastolic 
pressure is predominantly less that 110, and the systolic 
pressure predominantly less than 160.  


CONCLUSIONS OF LAW

1.  An increased rating for ventral hernia with abdominal 
pain resulting from wire sutures, prior to May 1, 1995, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 
7339, 7804 (1998).

2.  An increased rating for post-operative ventral hernia 
with abdominal pain, after May 1, 1995, is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7339, 7804 
(1998).

3.  An increased rating for herpes simplex, vitiligo, and 
acne is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 4.118 Diagnostic Codes 7899, 
7806 (1998).

3.  An increased evaluation for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 4.104 Diagnostic Code 7101 (as in effect 
prior to and after December 11, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).


Ventral Hernia & Abdominal Pain

Factual Background

M. Lehman, Chief of General Surgical; Services, at an Air 
Force medical center, in a letter dated in June 1988, noted 
that the veteran had abdominal wall pain caused by broken wire 
sutures from his original aortic noted dissection and there 
had been 2 minor procedures for removal of broken wire 
sutures.  Examination of the abdomen showed it to be diffusely 
tender.  

VA psychiatric examination in September 1988 noted definite 
psychophysiologic gastro-intestinal reaction to emotional 
turmoil.  General medical examination in October 1988 showed 
the veteran to be short statured, and weighing 206 pounds.  
Physical examination of the abdomen showed a well healed 
midline vertical scar, and the abdomen was mildly obese to 
observation..  Deep palpation showed no evidence of 
organomegaly or masses and the veteran was non-tender.  The 
pertinent assessments for chronic abdominal pain was that the 
examination revealed minimal abdominal tenderness, but the 
veteran subjectively complained of chronic intermittent 
abdominal pain unrelated to daily activities or meals.  It was 
believed that evaluation for pancreatic insufficiency may aid 
in determining the etiology of the chronic abdominal pain.

Service medical facility clinical records show that in May 
1989 the veteran had complains of incisional problems, with 
wire sutures removed in March 1988.  The assessment was 
chronic irritation secondary to wire suture.

A June 1989 rating action granted service connection for 
abdominal pain resulting from wire sutures, rated non-
compensable, Diagnostic Codes (DC) 7899, 7804.  Rating 
memorandum was to the effect the abdominal pain and diarrhea 
complaints appeared to be associated with the pancreatic 
insufficiency and perhaps to some extent a psychophysiologic 
gastrointestinal reaction encompassed by the service-connected 
psychiatric disability.  Accordingly, there appeared to be no 
basis for an independent rating for abdominal pain or chronic 
diarrhea.

A chest X-ray study in May 1992 did not show any wire sutures 
in the retroperitoneal area.

Military medical clinic records show that in mid March 1993 
the veteran complained of increasing ventral hernia symptoms, 
with increase in size and occasionally tender.  Examination 
showed the abdomen to be soft, non-tender, and with moderate 
ventral hernia, easily reducible.  He was to be referred to 
surgery for input.  Weight loss and soft support was also 
noted.  The records, for the remainder of 1993 do not reflect 
any further complaints, or treatment for the hernia but in 
early October 1993 the veteran did ask for a statement for the 
VA.

A rating action in May 1993 assigned a 10 percent evaluation 
for abdominal pain  resulting from wire sutures, from April 1, 
1988, DC 7899, 7804.

The appellant, in a statement dated in August 1993, noted that 
he was rated for abdominal pain because of wire sutures, that 
he had been complaining of abdominal pain since surgery, and 
that the pain included internal, deep pain not associated with 
the wire sutures.  The veteran stated that he believed that 
radiation damage caused pain along with the wire suture 
problem.  He added that [I]t is now causing my stomach  wall 
to rip open requiring additional surgery to try to correct 
this problem.

M. Stevens, M.D., in a letter dated in October 1993, reported 
seeing the veteran on 2 occasions, and that at the current 
time there was a ventral, or incisional hernia.  It was 
symptomatic and did cause protrusion the small intestine and 
other internal organs.  Although it was not strangulated, it 
certainly had the risk of doing so.  Dr. Stevens opined that 
the ventral hernia was related to previous surgery and 
radiation therapy.  

The Board, in a Reconsideration in July 1994 confirmed the 10 
percent evaluation for the service-connected abdominal pain 
resulting from wire sutures.

VA general medical examination in January 1994 showed the 
veteran to be 5 feet 7 inches in height.   His blood pressure 
was 147/76.  The abdomen was soft, obese, with a significant 
midline surgical scar, well healed.  There was evidence of a 
ventral hernia, and the veteran stated that as an outpatient 
he developed significant sensitivity.  The final diagnosis was 
small ventral hernia.  

By rating action in March 1994, service connection was granted 
for small ventral hernia.  Rating memorandum was to the effect 
that the while the ventral hernia did not meet the 
requirements for a 20 percent evaluation, he also had other 
symptomatology consisting of pain from wire sutures, and 
therefore with liberal view, of the disability resulting from 
abdominal surgery, the rating percentage was increased from 10 
percent to 20 percent, based on the presence of the hernia in 
combination with the abdominal pain resulting from wire 
sutures and perhaps the hernia itself.  The disability, for 
rating purposes was small ventral hernia with abdominal pain 
resulting from wire sutures, rated 20 percent, from June 1, 
1993, under DC 7339.  

In March 1994, the veteran underwent ventral herniorrhaphy 
with mesh.  It was noted that he had a moderate sized 
incisional hernia at the midline wound just above the 
umbilicus.  The hernia was repaired without complication, and 
the veteran tolerated the procedure well.

The veteran in his July 1994 NOD, disagreed with the 20 
percent evaluation, reporting that I now have a hernia 
caused by my previous surgery ripping open and allowing my 
bowels to break through the abdominal muscles causing my skin 
on my abdomen to stick out from the bowels pushing against 
it.  He noted that he had to wear a hernia brace he got 
through the DVA prosthetics office, and that Dr. Freitas in 
March 1993 called the hernia moderate, not small.

VA clinic records for 1994 and 1994, show in 1993 a reducible 
ventral hernia, and in 1994, little more than a surgical scar, 
with diffuse abdominal tenderness.

A temporary total rating for the surgical repair of the 
ventral hernia was granted in October 1994.

VA medical examination was performed in July 1994.  There was 
a well-healed scar in the upper midline that measured 6 inches 
in length.  There was no evidence of hernial recurrence and no 
evidence of problems associated with the mesh.  The diagnosis 
was status post ventral incisional hernia with recent repair 
using Marlex mesh with excellent result remaining.

There was a proposal for reduction of the evaluation for the 
ventral hernia with abdominal pain resulting from wire 
sutures, from 20 percent to 10 percent.  The reduction was on 
the basis that there was sustained improvement in this 
disability with surgery, and that the added 10 percent for the 
hernia could not be sustained.  

The veteran in a statement dated in December 1994, reported 
that he was never actually rated 20 percent for the veteran 
hernial, that the 10 percent rating for pain should never have 
been included in the rating for the ventral hernia, and that 
the hernia and abdominal pain should have been rated 
separately.  The veteran stated that disability related to the 
ventral hernia condition would affect his ability to apply for 
and get a job in his career field, should the need arise.

The veteran was informed in the January 1995 rating action and  
SOC that as the ventral hernia and abdominal pain disorders 
resulted from the same surgery, and were in the same 
anatomical location, that a combined evaluation was in order 
to avoid pyramiding under 38 C.F.R. § 4.14.  The abdominal 
pain had previously been found to be analogous to tender scar, 
warranting a 10 percent evaluation.  While the record did not 
show that the ventral hernia would have independently 
warranted a 20 percent rating, there was some symptomatology, 
so the combined rating was elevated to the next higher level 
based on involvement of the two separate entities..  There was 
no basis for separate compensable ratings, and the surgically 
corrected ventral hernia no longer existed.  

In hearing testimony in January 1995, the veteran affirmed 
that he should have separate 10 percent ratings for the 
veteran hernia and abdominal pain, that he still needed to 
wear a support belt when doing heavy lifting or coughing, 2 to 
3 times a month or more.  He also stated that ventral hernia 
was 3 to 4 inches below where the wire sutures were bothering 
him.  Transcript (T.) p. 1, 2, and 4.  He went on to state 
that pre-operatively and post-operatively a 20 percent rating 
should be given to the ventral hernial, and not lumped with 
the abdominal pain, T. p. 2.  He noted that he was not 
routinely seen for the hernia, T. p. 3.

The veteran, in a letter to the RO, dated in January 1995, 
pointed out that his medical records show that his hernia was 
moderate not small, required mesh to cover the hole, that 
the pain from the wires was located at the base of the rib 
cage, and the ventral hernia was 5 to 6 inches below that 
point, and that the location and basis for the pain and hernia 
were different and should be rated separately.  He also 
reported that his bulging abdomen still seemed to be trying to 
break through the mesh, that the abdomen was weak, and that he 
still used the supporting belt.  

A rating action in February 1995 reduced the ventral hernia 
with abdominal pain from 20 percent to 10 percent under 
Diagnostic Code 7339, effective from May 1, 1995.  

Physical examination of the veterans abdomen, during VA 
examination in February 1996, revealed mild mid epigastric 
pain to deep palpation, no guarding, no rebound.  Bowel sounds 
were present and there was no hernia.  

VA general medical examination in May 1998 noted that the 
ventral hernia was stable without symptoms.  Physical 
examination revealed the abdomen to be soft and non-tender, 
non-distended, and with normal active bowel sounds.  The 
ventral incisional scar was intact. With no evidence of 
recurrence.  VA examination in June 1998, for residuals of 
testicular cancer made essentially the same findings in regard 
to the abdomen.  It was noted that the fascial edges and 
underlying mesh were palpable.  There was no evidence of 
recurrence.  The impression was status post ventral hernia 
repair.  The examiner noted that since the repair the veteran 
suffered chronic abdominal pain with exertion in the region 
where the synthetic mesh was sutured to the fascia.


Analysis

Post-operative ventral hernia large, not well supported by 
belt under ordinary conditions, warrant a 40 percent 
evaluation.  When small, not well supported by belt under 
ordinary conditions, or healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt, a 20 percent evaluation is 
warranted.  Healed post-operative wounds, with no disability, 
belt not indicated, is assigned a noncompensable rating.  
38 C.F.R. § 4.114 Diagnostic Code 7339 (1998).

Tender and painful superficial scars, on objective 
demonstration, warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  38 
C.F.R. §  4.20 (1998).

Rating Prior to May 1, 1995

The veterans argument for an increased rating for the ventral 
hernia is two fold.  He believes that prior to the corrective 
surgery (and after) the hernia met the requirements for a 20 
percent evaluation; secondly he maintains that he was also 
entitled to a separate 10 percent rating for the abdominal 
pain resulting from wire sutures, in additional to the rating 
for the ventral hernia.  

The veteran was assigned a rating for abdominal pain related 
to wire sutures, rated 10 percent, analogous to tender and 
painful scar under Diagnostic codes 7899-7804, effective from 
April 1, 1988.  The Board points out that at the time he also 
had compensable ratings for his pancreatic disorder under 
Diagnostic Code 7347, for which abdominal pain is a symptom 
specified in the rating criteria, and a psychiatric disorder 
under Diagnostic Code 9405.  In a June 1989 rating action it 
was noted that the complaints of abdominal pain and chronic 
diarrhea would appear to be associated with the pancreatic 
insufficiency and to some extent with a psychophysiologic 
gastrointestinal reaction encompassed by the service-connected 
psychiatric disability.  In other words, the RO was 
acknowledging that the subjective symptoms of abdominal pain 
in 1988-1989 were contemplated by 3 separately rated 
disabilities: the surgery residuals, pancreatic disease, and 
to some extent the psychiatric disorder.  Further, the 
wire sutures had been removed for some time.  Thus, the ROs 
own explanation appears to represent a confession that the 
same manifestation of subjective abdominal pain was being 
rated under three different diagnostic codes.

In 1993 a ventral or incisional hernia was reported.  The 
hernia was related to the prior abdominal surgery, and was at 
the midline surgery wound, just above the umbilicus.  The 
hernia was a residual of the prior abdominal surgery, in the 
same anatomical location.  The provisions of the Schedule for 
Rating Disabilities expressly provide that the evaluation of 
the same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints of 
an extremity may overlap to a great extent, so that special 
rules are included in the appropriate bodily system for their 
evaluation.  Dyspnea, tachycardia, nervousness, fatigability, 
etc., may result from many causes; some may be service 
connected, others not.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  38 C.F.R. § 4.14 (1998).  

When the veteran was informed of the grant of service 
connection for the ventral hernia, in March 1994, he was also 
informed of the basis for the 20 percent rating.  In the 
January 1995 SOC the basis for a single rating for the hernia 
and abdominal pain was explained again: he did not meet the 
schedular requirements for the minimum 20 percent rating for 
the hernia because there was no indication that the hernia 
would not be well supported by a belt under ordinary 
conditions; he did experience some symptomatology due to 
the hernia, so the RO chose to elevate the rating to the 
next higher rating based on involvement of two separate 
entities.  

The question before the Board is not whether the 20 percent 
rating under Code 7339 was warranted, but whether a still 
higher evaluation was warranted.  Board first finds that 
separate ratings for the abdominal pain and ventral hernia 
were not warranted.  Both are related to the same cause, 
abdominal surgery, and are in the same anatomical location.  
Moreover, the record fails to show that the subjective 
complaints of abdominal pain were ever accompanied by 
objective findings to support a conclusion that the condition 
was closely analogous to a tender and painful scar.  When the 
veteran was examined in 1988 there was minimal abdominal 
tenderness, but not pain, and the veteran subjectively 
complained of chronic intermittent abdominal pain unrelated to 
activity or meals.  Examinations in October 1989 and March 
1993 were likewise negative for objective findings.  While a 
separate rating can be assigned for a tender and painful scar, 
the record does not show that the surgical scar was tender and 
painful or that the subjective complaints of abdominal pain 
were closely analogous to a scar that is tender and painful on 
objective demonstration.  The abdomen was, at best, minimally 
tender to objective demonstration.  This does not more closely 
approximate a tender and painful scar.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  The rating for the abdominal pain was 
based on subjective complaints, and the conjecture at the time 
was that wire sutures, since removed, were responsible; 
however, no objective basis for the pain was reported.  As the 
RO acknowledged, the findings clearly fell short of the 
criteria for the 20 percent rating under Code 7339, but the RO 
chose to go ahead an award a minimum 20 percent rating under 
Code 7339 on the basis that the subjective abdominal pain and 
other, nonspecific and apparently nonschedular, manifestations 
warranted elevation.     

Once the RO recognized abdominal pain by way of a rating under 
code 7339, and bearing in mind that the diagnostic criteria 
under Code 7347 also required abdominal pain as a 
manifestation, the Board finds there could be no basis for the 
RO to again rate abdominal pain under Code 7804 without 
violating the prohibition against pyramiding.  To the degree 
that the veteran is attempting to argue that his subjective 
complaints of abdominal pain are in different anatomical 
locations, at least by his view, and thus require separate 
evaluations, the Board notes that the veteran is not shown to 
be other than a lay party.  Thus, while he can describe a 
manifestation perceptible to a lay party, such as pain, he is 
not competent to attribute that pain to an underlying 
disability that is itself not perceptible to a lay party.  
Thus, he is not competent to argue that certain pains are 
produced by specific disabilities.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In arguing for an increased rating, the veteran has pointed 
out that his hernia was described as moderate by his 
physician, and that only the VA called the hernia small.  The 
Board notes that on an overview it is not significant whether 
the hernia was described as moderate or small, as the 
rating criteria differentiates between small and large, to 
include whether the hernia is supportable by a belt under 
ordinary conditions.  The veterans hernia, whether small or 
moderate prior to the surgery, was well supported by a belt, 
and he continued working with the hernia.  His lay report that 
he needs or uses a belt for support is not substantiated by 
any objective medical evidence and thus the Board does not 
find it probative.  He did not meet, nor did his symptoms more 
nearly approximate, the requirements for a 20 percent 
evaluation for ventral hernia.  As such, standing alone, a 
noncompensable rating would have been assigned.  Instead, the 
RO determined gratuitously that there was symptomatology 
associated with the hernia that did not warrant a compensable 
schedular rating, but that the combination of the hernia 
symptomatology and the subjective complaints of abdominal pain 
supported a 20 percent rating.  The award of the 20 percent 
evaluation was questionable and certainly there is nothing in 
the record to support an evaluation in excess of that 20 
percent evaluation, prior to May 1, 1995.  

Rating After May 1, 1995

Since the surgical repair of the ventral hernia, the appellant 
maintains that his abdominal wall is weakened, and that he 
uses a supporting belt several times a month.  However, 
physical examination does not show any weakened abdominal 
wall, recurrence of the hernia, or objective documentation of 
requirement for supportive belt.  The Board places by far the 
greater probative value on the objective evidence rather than 
the veterans self assessment.  His description of his 
symptoms, such as his bulging abdomen still seemed to be 
trying to break through the mesh, is not supported by and, 
in fact, is refuted by, the far more credible objective 
findings.  He is not shown to be medically qualified to render 
an opinion as to the medical status of the post-operative 
hernia repair.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He does acknowledge that the hernia repair has not 
required any treatment since the surgery, and in regard to a 
bulging abdomen, the veteran has been medically described as 
obese, not a service connected condition.  Further, the 
medical evidence describes the mesh as holding quite well, 
with no recurrence of the hernia.  Quite plainly, the veteran 
does not meet the requirements for a compensable evaluation 
for the ventral hernia.  

The subjective complaints of abdominal pain related to wire 
sutures are not substantiated by any objective manifestations 
that would support an evaluation in excess of the 10 percent 
currently in effect.  The wire sutures have been gone for 
years.  The veteran now reports that his abdominal pain is 
associated with the area where the synthetic mesh is sutured 
to the fascia.  Apparently, this has superceded the wire 
suture pain but the record still fails to give rise to any 
objective basis for an increased rating, either on the basis 
of the abdominal pain or residuals of the hernia.  Given the 
above fundamental facts, the benefit of the doubt doctrine is 
not for application because the overwhelming weight of the 
evidence is against an increased rating for ventral hernia 
with abdominal pain related to wire sutures..


Herpes Simplex, Vitiligo, and Acne

Service medical records show treatment for acne vulgaris in 
1966, sebaceous cyst on the foreskin in December 1967, and in 
October 1968 it was noted that he had an 8-year history of 
intermittent pain and swelling of the penis.  Examination 
showed hard plaques on the shaft of the penis and they 
appeared to be an infected and fibrotic cyst.  In November 
1968 the penile cyst was excised.  In January 1969 he was 
treated for penile ulcer, and the diagnoses later in January 
was herpes progenitalis.  Records show that in November 1969 
he was treated for dermatitis, and jock rash in January 
1970.  In August, September, and November 1973 he was treated 
for axillary rash.  Reenlistment examination in February 1974 
revealed venereal warts.

VA examination of the skin in November 1988 noted that the 
veteran reported that right after chemotherapy he developed 
depigmented patches over the knuckles of both hands, as well 
as patches over the left end of the elbow and left axilla.  
There was resolution of the pigmentation over the hands, but 
persistent lesions over the elbow and axilla were reported.  
He also complained of recurrent herpes simplex over the shaft 
of the penis, 10 recurrences per year.  Physical examination 
revealed well demarcated, deep pigmented patches.  There was 
a 4-centimeter area of involvement of the bend of the left 
area and a somewhat modeled patch some 30 centimeters in 
diameter over the left axilla area.  Deep pigmentation over 
the hand had currently resolved.  There was no deep 
pigmentation over the face.  There were no signs of active 
herpes at the present.  The examination impressions were mild 
vitiligo over the bend of the elbow and the axilla on the 
left side, and history of herpes simplex, genital region, 
currently inactive.

In June 1989, a rating action granted service connection for 
herpes simplex, genital region, rated noncompensable.  

Private physical examination in June 1988 showed no genital 
herpes.

A private examination conducted in January 1992, noted that 
the veteran had gonorrhea and type II herpes, using Acyclovir 
PRN (as occasion arises).  There was no finding of herpes on 
genito-urinary examination.  

A VA examination in May 1992 noted that the veteran had a 
good history of recurrent genital herpes treated with 
Acyclovir, no lesions present.  In regard to the white 
patches, the veteran believed that they had improved and were 
historically secondary to chemotherapy.  He experienced no 
disability from this condition.  

In May 1993, by rating action, in addition to other 
determinations, service connection was established for 
vitiligo, and added to the herpes simplex of the genital 
region, with the noncompensable rating continued.  

VA general medical examination in January 1994 did not report 
herpes on physical examination of the genital area.  It was 
noted that the veteran reported that following chemotherapy 
and radiation therapy, as soon as he required testosterone 
injections he developed acne, and it was well known in the 
literature that patients on testosterone injection did 
experience worsening acne.  

A March 1994 rating action granted service connection for 
acne, added it to the herpes simplex and vitiligo, and the 
noncompensable rating was continued, Diagnostic Codes 7899, 
7806.  

In file are 3 color photographs, with the veterans name and 
address, dated August 1, 1994.  There are two photographs of 
the back, and one of the left axilla.  The Boards 
interpretation of these photographs, is that the 2 of the 
back show slightly heavier pigmentation in the mid line of 
the back, and the left axilla photograph shows a large white 
patch from the inside of the left arm, just above the arm pit 
down the chest area to the nipple line, some mottled parts on 
the lower area, and approximately a hand length in width, at 
the widest area.

During VA dermatology examination in February 1995 the 
veteran recited the onset of his skin problems, all related 
to radiation and chemotherapy.  He reported that the vitiligo 
had gradually improved and was now limited to the left 
axilla.  Examination showed an irregular 8 by 24-centimeter 
area of macular hypo and depigmentation in the left axilla, 
and 4 skin tags.  The assessment was vitiligo limited to left 
axilla, associated with pruritus.  Medication was prescribed.  

The veteran provided hearing testimony in October 1995.  He 
reported severe acne, boil like, on the face, arms, back, and 
legs, with medication prescribed by the VA.  He reported that 
the herpes recurred 2 to 3 times a month, and that he did go 
to the VA emergency room 2 to 3 months before, T. pp. 6 and 
7.  The acne on the nose was excessive, very sore, painful, 
and red, causing embarrassment, T. p. 9.  He reported a 
fairly large patch of vitiligo under his left arm, with an 
intermittent rash, T. p. 11.

The veteran again underwent VA examination in regard to his 
skin problems in February 1996.  He indicated that he had 
difficulty with acne over his nose and back.  He related this 
to receiving testosterone, starting in 1988, ongoing since 
that time.  He has received no treatment for the acne.  He 
also developed some white patches over his left hand, elbow 
and axillary region in 1976, believed secondary to 
chemotherapy for testicular carcinoma.  The white patches had 
not progressed. He used triamcinolone cream periodically for 
itching that controls that symptom.  

Physical examination revealed 6 to 8 large acneiform papules 
scattered over his back and a few fine acne formed papules 
over his nose.  Over his left bend of the elbow and axilla 
region, he has well demarcated deep pigmented patches, with 
no associated inflammation in the skin.  The impressions were 
acne vulgaris, grade II-III, back and face; and vitiligo, 
left axilla region.  Medication was prescribed for the acne 
and pruritus.

Rating action in April 1996 assigned a 10 percent evaluation 
for herpes simplex, vitiligo, and acne, DC 7806.  

The veteran was hospitalized in February 1996 for pancreatic 
insufficiency and chronic diarrhea.  Physical examination of 
the skin revealed vitiligo at the left axilla, and red macula 
plaques at the chest and face, that the veteran associated 
with administration of testosterone.  

The May 1998 digestive system examination noted that the 
genital herpes continued to develop 2 to 3 times a year, 
lasting days in duration, with the outbreaks controlled well 
with Zovirax.  The last exacerbation was 2 months before, and 
he currently was without problems.  


Analysis

The veterans multiple skin disorders are rated as analogous 
to eczema.  Eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant, is assigned a 50 percent rating.  
When with exudation or itching constant, extensive lesions, 
or marked disfigurement a 30 percent evaluation is warranted.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent rating is 
assigned.  With slight, if any, exfoliation, exudation or 
itching, of on a non-exposed surface or small area, a 
noncompensable rating is warranted.  38 C.F.R. § 4.118, 7899. 
Diagnostic Code 7806 (1998).

Clearly the manifestations of the veterans skin disorders do 
not warrant a 50 percent evaluation, as there has never been 
any ulceration, extensive exfoliation, or crusting and none 
of the skin disabilities has been described as repugnant.  
The question then is whether the skin problems, singly or in 
concert, warrant a 30 percent evaluation, and the answer is 
no.

Starting with the vitiligo, while it involves an expanse 
around the left axilla, it is essential benign, with only the 
occasional pruritus reported by the veteran, not found on 
examination, and treated with medication.  This disorder has 
been described clinically as not disabling on more than one 
occasion.  The vitiligo does not involve an exposed area, is 
not with constant itching or extensive lesions, and is not 
markedly disfiguring.  The manifestations, standing alone, 
even if the area involved could be described as extensive, 
does not qualify for an 10 percent rating and does not more 
nearly approximates the criteria for that rating, when 
compared to the noncompensable rating.  38 C.F.R. § 4.7 
(1998).

The genital herpes, first noted in 1969, has variously been 
described by the veteran as occurring any where from 10 times 
a year (1988), to 2 to 3 times a year (1998), and is 
apparently well controlled with medication.  The genital 
herpes has never been found on post-service examination.  It 
does not involve an extensive or exposed area, and apparently 
is with only slight, if any, exfoliation, exudation or 
itching.  Standing alone, the Board finds that the evidence 
of record would not support a compensable evaluation for the 
genital herpes.

The acne, noted in 1966, currently is reported to be 
associated with the ongoing testosterone shots, and is 
treated with medication.  The acne is manifested by red 
macula plaques on the torso and face, with no objective 
medical description of exfoliation, exudation or 
disfigurement.  The area associated with the acne is not 
extensive, and the exposed area, as previously noted, does 
not involve peeling, weeping or extensive lesions or marked 
disfigurement.  The Board does not find that the acne 
standing alone warrants a compensable rating.

The skin problems in concert, considering periods of 
exacerbation for the herpes and acne, and the essentially 
quiescent nature of the vitiligo, along with the involvement 
of the face, and the extent of involvement of nonexposed 
areas, do warrant a 10 percent evaluation.  However, they do 
not support a 30 percent evaluation as they are without 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Given the above fundamental facts, the 
benefit of the doubt doctrine is not for application because 
the overwhelming weight of the evidence is against the claim.


Hypertension

On general medical examination by the VA in January 1994, it 
was reported that the veteran was 5 feet 7 inches, weighed 
200 pounds, and his blood pressure was 147/76.  Information 
recorded for clinical purposes was to the effect the veteran 
reported that he was diagnosed several years ago with 
hypertension.  When he was evaluated by the VA at an 
endocrinology clinic it was concluded that the replacement 
therapy with testosterone was probably the reason for his 
worsening hypertension.  The pertinent final diagnosis was 
hypertension.

A rating action in March 1994 granted service connection for 
hypertension, directly and proximately the result of low 
testosterone level, rated noncompensable, DC 7101.  

Clinical records from a service medical facility, associated 
with the veterans weekly testosterone shots in 1995, showed 
a blood pressure of 133/73 in January 1995.  His blood 
pressure was not monitored during the above period.

VA examination in May 1995 noted the veteran reported being 
on blood pressure medication since 1993, with current 
medication of diltiazem 180 milligrams twice a day, and 
benazepril 10 milligram twice a day.  He denied cardiac 
symptoms, specifically, exertional chest pain, dyspnea on 
exertion, paroxysmal nocturnal dyspnea, and orthopnea.  On 
examination the veteran did not appear acutely or chronically 
ill.  He weighed 185 pounds.  His blood pressure, taken in 
both arms and after exertion, was within normal limits.  
Examination of the heart was normal.  The diagnosis was 
hypertension. 

A rating action in May 1995 assigned a 10 percent evaluation 
for hypertension.  

In hearing testimony in October 1995, the veteran 
specifically noted that he had no testimony for the 
hypertension issue, and the appeal would stand on the 
evidence of record, T. p. 10.

VA hospitalization for examination in February 1996 noted a 
blood pressure reading of 155/104.  When the veteran was 
examined in May 1998, it was recorded he had no evidence of 
end-organ damage and no history of stroke, kidney disease, or 
myocardial infarction.  His blood pressure was controlled on 
two antihypertensive medications.  His blood pressure was 
1125/82, and cardiovascular examination showed no 
abnormality.  


Analysis

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

Hypertensive vascular disease, with diastolic pressure 
predominantly 120 or moreand moderately severe symptoms 
warrants a 40 percent evaluation.  With diastolic pressure 
predominantly 110 or more, with definite symptoms, a 20 
percent rating is assigned.  Where the diastolic pressure is 
predominantly 100 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, a 
10 percent rating is assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (as in effect prior to December 11, 1997).

Hypertensive vascular disease, with diastolic pressure 
predominantly 120 or more warrants a 40 percent evaluation.  
With diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, a 20 percent 
rating is assigned.  Where the diastolic pressure is 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, a 
10 percent rating is assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (as in effect after December 11, 1997).

Hypertension ratings are essentially a mechanical process, 
especially when there are no cardiac manifestations.  Here 
the veteran has no cardiovascular symptomatology but he does 
requires continuous medication for control of his 
hypertension.  However, he does not have predominant 
diastolic pressure of 120 or more or systolic pressure of 200 
or more.  He does not meet the requirements for an evaluation 
in excess of 10 percent for hypertension.  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application because the overwhelming weight of the 
evidence is against the claim.

The Board notes that the change in the rating schedule for 
hypertension included consideration of systolic pressure 
readings, and deletion of consideration of symptoms.  
Neither of the these changes affect the past or current 
evaluation for the veteran as his rating is the minimum 
required for control of hypertension by continuous 
medication.


ORDER

An increased evaluation for ventral hernia with abdominal 
pain resulting from wire sutures, either before or after 
May1, 1995, is denied.

An increased evaluation for herpes simplex, vitiligo, and 
acne is denied.

An increased rating for hypertension is denied.


REMAND

The veteran was discovered to have a tumor of the right 
testicle in 1975, with some lymph node involvement.  An 
orchiectomy was performed, followed by intensive actinic and 
chemotherapy.

A VA rating action in September 1976 granted service 
connection for carcinoma of the right testicle, rated 100 
percent, and entitlement to special monthly compensation on 
account of loss of use of a creative organ.

When the veteran was examined by the VA in August 1977, the 
diagnoses included sexual impotence and sterility completely 
permanent, secondary to carcinoma therapy.  The January 1979 
examination diagnosis was absence of right testicle, loss of 
use of creative organ.  A rating action in December 1985 
reduced the total rating for the absence of right testicle 
secondary to carcinoma to 10 percent.  

R. Middleton, M.D., in a letter to the VA dated in September 
1986, reported that the veterans current complaint was his 
inability to develop and maintain an erection.  He reported 
no ejaculation following his treatment for the testis tumor.  
Three nights of nocturnal tumescence testing showed very 
minimal erectile ability.  At intervals there were minimal 
elevations of pressure detected in the corpora but the test 
showed that there was inadequate blood filling of the 
erectile bodies for the veteran to carry out sexual 
intercourse.  Dr. Middleton opined that he presumed that he 
veterans erectile dysfunction was the result of previous 
radical retroperitoneal surgery and radiation since there was 
no other good explanation.  A penile prosthesis was 
suggested.

A rating action in January 1987 continued the 10 percent 
evaluation for absent right testicle, secondary to carcinoma, 
and granted service connection for loss of erectile power 
without penis deformity, rated noncompensable, Diagnostic 
Code (DC) 7599-7522.  

In a statement in March 1988, the veteran reported that the 
University of Utah Medical Center doctor stated that the loss 
of erectile power was caused by the surgery for the 
testicular cancer, and the veteran believed that he should be 
rated for the internal damage done by the surgery.  

M. Lehman, Chief of General Surgical; Services, at an Air 
Force medical center, in a letter dated in June 1988, 
provided a background on the veterans testicular cancer and 
subsequent treatment, and his impression included surgical 
impotence.

October 1 and 2, 1992 the veteran underwent a RigiScan 
evaluation.  He had absolutely no erectile activity, with no 
change in tumescence or rigidity at base or tip on any of the 
nights.  This is consistent with sever impotence of organic 
origin.

The veteran, in a statement in August 1993, reported that he 
believed that a combination of surgical damage and radiation 
damage caused internal deformity of the vessels providing 
blood to the penis which resulted in severe difficulty in 
obtaining and maintaining an erection. He reported that his 
testosterone injections did not reverse his sterility, as his 
few sperm were non-motile when tested by Air Force doctors.  
He also reported dry ejaculation.

An addendum to a VA examination in January 1994 noted that 
every since the veterans surgery, he had experienced major 
problems with impotence, not being able to obtain a normal 
erection.  It is felt that a combination of radiation 
damage, vascular and nerve related damage are the reasons for 
his impotence.

A March 1994 rating action granted service connection for low 
testosterone level, and added it to the loss of erectile 
power, with the noncompensable rating continued.  The 
veteran, in his NOD of July 1994, asserted that a 30 percent 
evaluation could be assigned if one testicle is removed and 
the remaining testicle is non-functioning, and argued 
that his remaining testicle was partially functioning 
below normal limits and could thus be construed as non-
functioning.  He affirmed that since his testosterone 
levels were below normal limits that his left testicle was 
non-functioning and thus warranted a 30 percent 
evaluation.  

The January 1995 SOC showed as an issue, whether as a result 
of the grant of service connection for low testosterone 
level, the veteran was entitled to a higher disability 
evaluation for his testicle loss disorder, based on non-
functioning of the remaining testicle.  The discussion of the 
denial of this claim noted that any non-functioning of the 
testicle (even if shown medically) would be service-connected 
and thus not within the purview of the rating criteria 
referred to by the veteran.  

VA examination in January 1996 noted that at the present time 
the veteran had no erectile function, extremely low hormone 
production from the remaining testicle,  and in essence had a 
nonfunctioning testicle.  The etiology of the nonfunctioning 
testicle was most likely secondary to the chemotherapy 
since neither the retroperitoneal node dissection nor the 
right-sided orchidectomy should interfere with the left 
testicle.  Further, the radiation therapy would not have a 
major effect on the left testicle.  

The above opinion is equivocal as to whether the left 
testicle is non-functioning or just functioning at a low 
level.  It is also somewhat equivocal as to whether the left 
testicle, if non-functioning, is causally or etiologically 
related to therapy for the right testicle cancer.  

The Board certainly agrees with the RO as to the literal 
interpretation of the Note concerning the service-connected 
removal of one testicle and the non-functioning of the non-
service-connected remaining testicle.  It is also for 
consideration, however, that as the rating schedule has not 
specifically provided for the potential current circumstance 
(i.e. that both the absent testicle and non-functioning 
testicle are service-connected), consideration should be 
accorded to whether the condition could be rated by analogy 
to either DC 7523 or 7524.  While the RO provided an 
explanation of why the literal language of the note would not 
be applicable in this instance, the RO did not provide a 
clear explanation of why a rating by analogy is not 
applicable.  It is therefore incumbent upon the RO to secure 
a medical opinion as to whether the left testicle is non-
functioning for VA benefit purposes, and if non-functioning, 
whether such non-functioning is related to therapy for the 
service-connected right testicle cancer.  In other words, a 
determination needs to be made as to whether the left 
testicle is service-connected for non-functioning, based on 
low testosterone levels.  Once answers to these questions are 
obtained, then the facts must be assessed in light of the 
rating criteria. 

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  It is with very great regret that 
the Board must find that the record remains inadequate to 
resolve the above issue.  38 C.F.R. § 4.2 (1998).  
Accordingly, the case is remanded to the RO for the following 
actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion as to whether the left 
testicle is non-functioning and the 
nonfunction of the left testicle, if 
present, is related to therapy for the 
service-connected cancer would be 
helpful.

2.  The RO should arrange for review of 
the entire claims folder by an 
appropriate medical specialist, and that 
examiner should be asked to provide a 
medical opinion as to whether, for VA 
purposes, the left testicle is not simply 
low functioning but non-
functioning, and if so, whether the 
non-functioning left testicle is 
related to therapy for the service-
connected right testicular cancer, or 
otherwise to service.  The rationale for 
the opinions should be stated, and if the 
opinions cannot be provided without 
resort to speculation it should be 
stated.  If additional examination or 
testing is required for the above, it 
should be accomplished.

3.  Following the above, the RO should 
make a determination for rating purposes 
as to whether the left testicle is non-
functioning and if so, whether this 
condition is service connected.  If the 
left testicle is found to be non-
functioning, and not service connected, 
the RO should address how those facts fit 
into the rating criteria.  If the left 
testicle is found to be non-
functioning and service connected, the 
disability should be rated by analogy, 
and if the RO does not believe it can be 
rated by analogy, the rationale should be 
provided for the appellant.  

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
